NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                          June 11, 2015

      Hon. Von H. Shelton                         Hon. Bernard T. Klimist
      Attorney At Law                             Attorney At Law
      2038 E. Mulberry St.                        204 E. Santa Rosa St.
      Angleton, Tx 77515-3923                     Victoria, TX 77901
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00003-CV
      Tr.Ct.No. 10-1-13638
      Style:    ABEL MORENO v. KENNETH W. LANGSTON


             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 267th District Court (DELIVERED VIA E-MAIL)
           Hon. Sharon Mathis, Jackson County District Clerk (DELIVERED VIA E-MAIL)